Exhibit 10.1

 

B. RILEY FINANCIAL, INC. MANAGEMENT BONUS PLAN

 

SECTION 1
BACKGROUND, PURPOSE AND DURATION

 

1.1 Effective Date.  The Plan is effective as of June 16, 2015, subject to
approval by an affirmative vote of the holders of a majority of the Shares that
are present in person or by proxy and entitled to vote at the 2015 Annual
Meeting of Stockholders of the Company.

 

1.2 Purpose of the Plan.  The Plan is intended to increase stockholder value and
the success of the Company by motivating key employees (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing such employees with incentive awards based
on the achievement of goals relating to the performance of the Company and its
individual business units. The Plan is intended to permit the payment of bonuses
that qualify as performance-based compensation under section 162(m) of the Code.

 

SECTION 2
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 “Actual Award” means, as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.

 

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

 

2.3 “Base Salary” means, as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to any Company or Affiliate sponsored
plans.

 

2.4 “Board” means the Board of Directors of the Company.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 

2.6 “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board (pursuant to Section 5.1) to administer the
Plan.

 

2.7 “Company” means B. Riley Financial, Inc., a Delaware corporation, or any
successor thereto.

 

2.8 “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as performance-based compensation
under section 162(m) of the Code.

 

2.9 “Disability” means “disability” as defined under the long-term disability
policy of the Company or the Company affiliate to which the Participant provides
services regardless of whether the Participant is covered by such policy.  If
the Company or the Company affiliate to which the Participant provides service
does not have a long-term disability plan in place, “Disability” means that a
Participant is unable to carry out the responsibilities and functions of the
position held by the Participant by reason of any medically determinable
physical or mental impairment for a period of not less than ninety (90)
consecutive days.

 




 

  

2.10 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

 

2.11 “Fiscal Year” means the fiscal year of the Company.

 

2.12 “Individual Objectives” means quantifiable objectively determinable goals
set by the Committee that will measure the individual’s performance of his or
her overall duties to the Company which may include, without limitation, any
enumerated Performance Goal, measures related to long-term strategic plans, and
measures related to succession plans.

 

2.13 “Maximum Award” means, as to any Participant, for any 12-month period
within or constituting a Performance Period, $6 million.  The Maximum Award
shall be prorated for any Performance Period consisting of fewer than twelve
(12) months.

 

2.14 “Participant” means, as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

 

2.15 “Payout Formula” means, as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

 

2.16 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may provide for a
targeted level or levels of achievement using one or more of the following
measures: (1) share price, (2) earnings per share, (3) total stockholder return,
(4) revenue, (5) expenses, (6) gross margin, (7) profit margins, (8) operating
margin, (9) operating income, (10) net operating income, (11) pre-tax profit,
(12) net income, (13) earnings before interest, taxes and depreciation,
(14) earnings before interest, taxes, depreciation and amortization, (15)
earnings before interest, taxes, depreciation, amortization and share based
compensation, (16) cash flow, operating cash flow, or cash flow or operating
cash flow per share, (17) return on equity, (18) return on assets, (19) return
on investment, (20) return on capital, (21) economic value added, (22) market
share, (23) personal goals, (24) improvements in capital structure,
(25) improvements in working capital, (26) improvement in or attainment of
expense levels or working capital level, (27) budget comparisons, (28) expense
management, (29) profitability of an identifiable business unit or product, (30)
reduction in costs, (31) trading profits, and (32) Individual Objectives.  The
performance criteria may be applicable to the Company or an Affiliate as a whole
or a segment or a division of the Company or an Affiliate.  In addition, the
performance criteria shall be calculated in accordance with generally accepted
accounting principles, but excluding the effect (whether positive or negative)
of any change in accounting standards and any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals for the Performance Period.  Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of the Performance
Goals in order to prevent the dilution or enlargement of a Participant’s rights
with respect to an award.  The Performance Goals may differ from Participant to
Participant and from award to award.

 

2.17 “Performance Period” means any period of time which does not exceed three
Fiscal Years, as determined by the Committee in its sole discretion. With
respect to any Participant, there shall exist no more than three Performance
Periods at any one time.

 

2.18 “Plan” means the B. Riley Financial, Inc. Management Bonus Plan, as set
forth in this instrument and as hereafter amended from time to time.

 

2.19 “Shares” means shares of the Company’s common stock.

 

2.20 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.

 




 

  

2.22 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

 

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1 Selection of Participants.  The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, may also designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period.  Participation in the Plan is in the sole
discretion of the Committee, and on a Performance Period by Performance Period
basis. Accordingly, an Employee who is a Participant for a given Performance
Period in no way is guaranteed or assured of being selected for participation in
any subsequent Performance Period.

 

3.2 Determination of Performance Goals.  The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing.

 

3.3 Determination of Target Awards.  The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant’s Target
Award shall be determined by the Committee in its sole discretion, and each
Target Award shall be set forth in writing.

 

3.4 Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in no event shall a Participant’s Actual
Award for any Performance Period exceed his or her Maximum Award.

 

3.5 Date for Determinations.  The Committee shall make all determinations under
Section 3.1 through 3.4 on or before the Determination Date.

 

3.6 Determination of Actual Awards.  After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may (a) eliminate or reduce the Actual Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula, and (b) determine whether or not a Participant will receive an
Actual Award in the event the Participant incurs a Termination of Employment
prior to the date the Actual Award is to be paid pursuant Section 4.2 below.

 

SECTION 4

PAYMENT OF AWARDS

 

4.1 Right to Receive Payment.  Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

 

4.2 Timing of Payment.  Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, but in no event later
than two and one-half months after the end of the applicable Performance Period.

 




 

  

4.3 Form of Payment.  Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in Shares
of restricted stock, restricted stock units, options and/or other stock awards
granted under one of the Company’s stock plans. The number of Shares of
restricted stock, restricted stock units, options and/or other stock awards
granted shall be determined in the sole and absolute discretion of the Committee
and generally shall be determined by dividing the cash amount foregone by either
(i) an average of the fair market value of a Share over a period of time prior
to the date of grant of the restricted stock, restricted stock units, options
and/or other stock awards, (ii) the fair market value of a Share on the date
that the cash payment otherwise would have been made, or (iii) an option pricing
model determined by the Committee (e.g., Black-Scholes), rounded up to the
nearest whole number of Shares. For this purpose, “fair market value” shall have
the same meaning as provided by the applicable Company stock plan under which
the award shall be granted. Any restricted stock, restricted stock units,
options or other stock awards so awarded may be subject to such additional
vesting conditions, including specifically additional Performance Goals, as
determined by the Committee. The number of Shares of restricted stock and/or
restricted stock units granted pursuant to this Section 4.3 may be increased or
decreased if such new award is granted by the Committee subject to Performance
Goals and such increase or decrease otherwise meets all the performance-based
compensation requirements of section 162(m) of the Code.

 

4.4 Payment in the Event of Death or Disability.  If a Participant dies, or is
determined to have a Disability, prior to the payment of an Actual Award that
was scheduled to be paid to him or her prior to death, or the determination of a
Disability, for a prior Performance Period, the award shall be paid, in the case
of death, to his or her designated beneficiary (in accordance with Section 6.6)
or, if no such beneficiary has been designated, to his or her estate, and in the
case of Disability, to the Participant or any other person authorized under
applicable law.

 

 

SECTION 5

ADMINISTRATION

 

5.1 Committee is the Administrator.  The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.

 

5.2 Committee Authority.  It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) bifurcate the Plan and treat Participants differently as provided by
Section 8.1, (f) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (g) interpret, amend or
revoke any such rules.

 

5.3 Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

 

5.4 Delegation by the Committee.  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code and only to the
extent consistent with the rules and regulations of the principal securities
market on which the Company’s securities are listed or qualified for trading.

 




 

  

SECTION 6
GENERAL PROVISIONS

 

6.1 Tax Withholding.  The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes.

 

6.2 No Effect on Employment.  Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. Except as may be provided in an
employment contract with the Participant, the Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

 

6.3 Participation.  No Employee shall have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award. Participation in this Plan shall not give any Employee the right
to participate in any other benefit, stock or deferred compensation plan of the
Company or any Affiliate.

 

6.4 Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

6.5 Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

6.6 Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

6.7 Nontransferability of Awards.  No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

 

6.8 Deferrals.  The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.

 




 

  

SECTION 7

AMENDMENT, TERMINATION AND DURATION

 

7.1 Amendment, Suspension or Termination.  The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Award theretofore granted to such
Participant. No award may be granted during any period of suspension or after
termination of the Plan.

 

7.2 Duration of the Plan.  The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board’s or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter.

 

SECTION 8

LEGAL CONSTRUCTION

 

8.1 Section 162(m) Conditions; Bifurcation of Plan.  It is the intent of the
Company that the Plan and the awards paid under the Plan to Participants who are
or may become persons whose compensation is subject to section 162(m) of the
Code, satisfy any applicable requirements of section 162(m) of the Code. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
section 162(m) of the Code.

 

8.2 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

8.3 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

8.4 Requirements of Law.  The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

8.5 Governing Law.  The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Delaware, but without regard to
its conflict of law provisions.

 

8.6 Captions.  Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 



--------------------------------------------------------------------------------

